Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6, 7, and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: DE-4103552-A1, hereinafter DE’552, was found to be the closest prior art.  DE’552 discloses a spindle apparatus for use at a machine tool, in particular a lathe, comprising: a spindle assembly including a workpiece spindle 44 being configured to receive an elongated workpiece 56 and a spindle motor 72 for driving a spindle rotation of the workpiece spindle 44 about a spindle axis 52 of the workpiece spindle 44; and a rotary guide-bush assembly 38 being axially arranged with the workpiece spindle 44 with respect to the spindle axis 52, the rotary guide-bush assembly 38 including a rotary guide bush 108 configured to receive the elongated workpiece 56 and being supported at the rotary guide-bush assembly 38 to rotate with the elongated workpiece 56 received in the workpiece spindle 44 about the spindle axis 52 while enabling a movement of the elongated workpiece 56 in the direction of the spindle axis 52 (Note: the rotary guide bush assembly 38 is connected to the workpiece spindle 44 via screws 94 such that the rotary guide bush rotates with the workpiece spindle 44.  Additionally, the rotary guide bush 108 is capable of allowing axial movement of a workpiece depending on the hydraulic pressure applied to the rotary guide bush); wherein the spindle assembly and the rotary guide-bush assembly 38 are configured to connect to each other by a 
DE’552 does not disclose wherein the torque transferring connection includes an extensible joint structure attached to the spindle assembly and the rotary guide-bush assembly, the extensible joint structure being configured to transfer driving torque during acceleration or deceleration of the spindle rotation and being further configured to elastically elongate and/or shorten in the direction of the spindle axis.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of DE’552, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722